
	

115 SRES 450 IS: Reaffirming the United States-Egypt partnership and the Egyptian people's right to free, fair, credible, and peaceful elections on March 26, 2018.
U.S. Senate
2018-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		115th CONGRESS
		2d Session
		S. RES. 450
		IN THE SENATE OF THE UNITED STATES
		
			March 22, 2018
			Mr. Rubio (for himself and Mr. Menendez) submitted the following resolution; which was referred to the Committee on Foreign Relations
		
		RESOLUTION
		Reaffirming the United States-Egypt partnership and the Egyptian people's right to free, fair,
			 credible, and peaceful elections on March 26, 2018.
	
	
 Whereas the Governments of the United States and Egypt have long-shared a strong bilateral working relationship;
 Whereas respect for democracy, human rights, and civil liberties are fundamental principles of the United States and critical to our national security objectives;
 Whereas the Government and people of Egypt have played a critical role in global and regional politics;
 Whereas a strong United States-Egypt partnership is important for the peace, stability, and prosperity of the Middle East;
 Whereas the people and Government of the United States have a deep and abiding interest in Egypt’s prosperity, political progress, and long-term stability;
 Whereas an inclusive government responsive to the needs of all of its citizens, including religious minorities, is vital for such stability and prosperity;
 Whereas international and public confidence in any electoral process is an essential element for advancing inclusive, representative forms of government;
 Whereas Egypt will hold a presidential election on March 26, 2018; Whereas the Department of State's 2016 Human Rights Report noted that the 2015 parliamentary election raised concern[s] about restrictions on freedoms of peaceful assembly, association, and expression and their negative effect on the political climate surrounding elections;
 Whereas the same report notes that the 2014 presidential election raised serious concerns regarding constraints on the freedoms of expression and association and limits on freedom of the press leading up to the election which prevented free political participation and severely compromised the broader electoral environment;
 Whereas the Government of Egypt, through legal action and a highly restrictive new law, has created a hostile environment for nongovernmental organizations (NGOs), which provide essential services to the people of Egypt and for whom peaceful association for civic activities is a fundamental right;
 Whereas the United States Government reprogrammed and withheld some assistance to Egypt in August 2017 due in part to the inability to certify, as required by Congress, that Egypt is advancing democracy and human rights;
 Whereas the Department of State, in an August 23, 2017, press briefing, reported that it was unable to certify that Egypt is advancing democracy and human rights; Whereas, in January 2018, Department of State Spokesperson Heather Nauert affirmed that the United States supports free and fair elections in Egypt and said, We support a timely and credible electoral process and believe it needs to include the opportunity for citizens to participate freely in Egyptian elections. We believe that that should include addressing restrictions on freedom of association, peaceful assembly, and also expression.;
 Whereas Secretary of State Rex Tillerson visited Egypt on February 12, 2018, and stated during a joint press availability with Egyptian Foreign Minister Sameh Shoukry, With the presidential elections planned for the end of March, the United States, as it does in all countries, supports a transparent and credible electoral process, and all citizens being given the right and the opportunity to participate freely and fairly.;
 Whereas President of Egypt Abdel Fattah el-Sisi, in a televised interview on September 16, 2016, with CBS Evening News, said, We uphold the principles of respecting people, of honoring their rights.;
 Whereas President el-Sisi has asserted his commitment to term limits and free and fair elections over the years, stating in a CNBC interview on November 6, 2017, There is no president who will sit in the chair without the will of the Egyptian people … the one that is in the president’s seat will not be able to stay after the term allowed by the law and the constitution. And what determines this will be the vote of the Egyptian people.;
 Whereas all credible opposition candidates in Egypt’s 2018 presidential election faced pressure, harassment, or arrest and subsequently withdrew their candidacies;
 Whereas several prominent Egyptian opposition politicians released a statement on January 28, 2018, calling for Egyptians to boycott these elections … not only for the absence of the idea of electoral competition, but also because [it] is an obvious first step toward changing the Constitution, removing the limit on presidential terms and eliminating all chances of a peaceful transfer of power;
 Whereas, in the same statement, these political figures went on to note that the security and administrative practices taken by the current system [are intended] to prevent any fair competition in the upcoming elections … spreading a climate of security fear, media bias … and then with a tight schedule that does not provide a real opportunity for competitors to put themselves and their programs forward; and
 Whereas the only current opposition candidate, Mr. Moussa Mostafa Moussa, is from the Al-Ghad party, which has no seats in parliament, and only a few days before declaring his candidacy led a campaign called We Support calling for el-Sisi’s reelection: Now, therefore, be it
		
	
 That the Senate— (1)reasserts its commitment to the United States-Egypt partnership and to advancing the common interests of both countries;
 (2)recognizes that Egypt faces legitimate security threats and expresses condolences for the loss of life suffered by the Egyptian people in attacks by violent extremist organizations;
 (3)reaffirms the commitment of the United States to democracy, human rights, civil liberties, and the rule of law, including the universal rights of freedom of assembly, freedom of speech, freedom of the press, and freedom of association;
 (4)expresses support for human rights, civil liberties, and rule of law in Egypt, and for elections that are free, fair, and credible;
 (5)notes that a lack of progress in these areas will undermine Egypt’s security and economic stabilization;
 (6)supports the people of Egypt, who are entitled to determine their own destiny, including selecting their political leadership through a fair and credible electoral process without fear of or intimidation by their government;
 (7)urges the Government of Egypt to take meaningful steps to enable free, fair, credible, and peaceful elections in March 2018 and in the future;
 (8)expresses concern regarding the intimidation and detention of credible opposition candidates, as well as the restrictive environment for nongovernmental organizations and media;
 (9)calls on the United States Government, foreign governments, and parliaments to speak out in support of the right of the Egyptian people to free, fair, and credible elections; and
 (10)encourages the President to appoint an Assistant Secretary of State for Near Eastern Affairs and a United States Ambassador to Egypt to bolster diplomatic engagement with the Government of Egypt, electoral stakeholders, and civil society as well as consistently raise issues of human rights, rule of law, and governance.
			
